Citation Nr: 1614800	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Durham, North Carolina


THE ISSUE

Entitlement to a clothing allowance for the calendar year 2014, i.e., the period from August 1, 2013, through July 31, 2014.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active military service from March 1983 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 determination by the Department of Veterans Affairs Medical Center (VAMC) in Durham, North Carolina, which denied the Veteran's claim for a clothing allowance for application year 2014, i.e, the year beginning August 1, 2013, and ending July 31, 2014.  In this regard, the Veteran's claim was received in January 2014.  Because the application was filed within a year of August 1, 2013, the application encompasses a claim for a clothing allowance for the year beginning August 1, 2013, and concluding on July 31, 2014 (referred to as the "2014 calendar year").  See 38 C.F.R. 3.810(c)(1) (2015).  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems which includes relevant VA treatment records issued during the 2014 calendar year (most of which were scanned into the Virtual VA paperless claims processing system), as well as the April 2015 Appellant's Brief.  Accordingly, any future consideration of this appellant's case should take into consideration these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides for payment of an annual clothing allowance to each veteran who, because of service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing of the veteran; or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.  

According to the most recent rating decision on file, dated in December 2015, the Veteran has established service connection for patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment and scars (10 percent), and he has also established service connection for right knee osteoarthritis (0 percent).  In addition, the Veteran was assigned a 10 percent rating for gastroesophageal reflux disease (GERD), a 10 percent disability rating for tinnitus, and noncompensable ratings for status post fracture of the left second toe, and bilateral sensorineural hearing loss.  

The Veteran claims entitlement to a clothing allowance on the basis that his left knee brace prescribed for his service-connected patellofemoral syndrome of the left knee with early osteoarthritis of the medial compartment, causes wear and tear of his clothing.  See January 2014 claim.  

In the September 2014 decision, the AOJ denied the claim for entitlement to a clothing allowance for the 2014 year and relied on the September 2014 report, wherein the Prosthetic Representative at the Prosthetic and Sensory Aids service at the Durham VAMC found that the orthopedic appliance on the left knee was covered in fabric.  This report and decision was approved by the Assistant Chief of the Prosthetics and Sensory Aid Services.  

According to guidelines in the VHA Handbook 1173.15, examples of items that tend to tear and wear clothing include rigid braces.  Examples of items that do not tend to tear and wear clothing include elastic/flexible braces, items with Velcro  stays, hinged braces covered in fabric (metal stays covered), and braces with plastic stays covered in fabric.  VHA Handbook 1173.15, ¶ 8 (May 14, 2015).  

It appears, however, that the Veteran may have been wearing a different knee brace on his left knee than the one he was wearing during the September 2014 evaluation with the Prosthetic Representative.  In his October 2014 notice of disagreement (NOD), the Veteran wrote that the knee brace referred to by the Prosthetic representative in the September 2014 report was issued to him on August 27, 2014, which is not part of the 2014 fiscal year.  According to the Veteran, prior to this, he had been wearing a "DonJoy" knee brace which did not have any type of outer covering over the metallic parts.  

VA surgical notes dated in July 2013 reflect that the Veteran underwent a left knee arthroscopic plical release, and was thereafter encouraged to wear a knee immobilizer (black knee brace) for the first day or two following his surgery for comfort only.  VA treatment records issued at the Durham VAMC, and dated from July 2013 through August 2014, reflect that the Veteran wore a knee brace regularly following his surgery.  These records, however, are unclear as to the type of knee brace issued to the Veteran, and they do not provide a physical description of the knee brace itself.  During an August 2013 orthopedic surgery outpatient visit, the Veteran stated that his knee had been progressing well, and expressed an understanding that he would have soreness in the knee given his underlying arthroses.  He further expressed an interest in trying a "neoprene knee brace."  At the August 2014 VA examination in connection to his foot condition, it was noted that the Veteran wore a knee brace on a regular basis.  During a December 2014 physical therapy outpatient evaluation consultation, the Veteran noted that he had been provided a "DonJoy" knee brace for his left knee after his July 2013 left knee arthroscopy, which was helpful at the time.  

In the December 2014 VA Form 9 (date-stamped as received in February 2015), the Veteran reiterated once again that he was issued a "DonJoy" metal brace which he used for a couple years, even after his July 2013 left knee arthroscopy and throughout the duration of the 2014 fiscal year.  He asserted once again that he had been provided a pair of new knee braces at the orthopedic clinic on August 27, 2014.  The Veteran contends that these braces had exposed metal parts.  Neither the decision nor the statement of the case identified the specific type of brace being considered, nor did they consider whether the Veteran's left knee brace for the 2014 fiscal year was different than the one he was wearing at the time of the September 2014 evaluation.  

A remand is therefore warranted to determine if the Veteran had a different knee brace prior to the September 2014 evaluation that would tend to wear or tear his clothing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit statements, with photographs if possible, containing specific descriptions of the wear and tear of his clothing caused by the knee brace he had been wearing prior to August 27, 2014.  Alternatively, the Veteran may obtain statements from his medical providers detailing the wear and tear of his clothing caused by the left knee brace provided to him for the period from August 1, 2013, to July 31, 2014.  

2.  Obtain all VA treatment records dated from August 1, 2013 through August 31, 2014, (other than those already associated with the claims file), to include the VA treatment report dated on August 27, 2014, and associate such records with the clothing allowance file.  This should include any information as to the type of knee braces and orthotics used by the Veteran during this period.  

3.  Then, arrange for the claims file and VAMC clothing allowance folder to be reviewed by the Undersecretary of Health or his/her designee, who should certify whether, for the 2014 calendar year (i.e., August 1, 2013, through July 31, 2013) the use of the left knee brace provided to the Veteran (specify the type of knee brace or braces worn) caused wear or tear to the Veteran's clothing.  

A complete rationale for all conclusions reached should be included with the certification.  If the Undersecretary or designee certifies that any of the devices worn by the Veteran during the 2014 calendar year did not qualify for clothing allowance, an explanation should be provided.  

4.  After the completion of the above and any other development deemed necessary, to include an examination if indicated, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with an appropriate supplemental statement of the case (SSOC), and given an opportunity to respond before the VAMC clothing allowance folder and claims file are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

